Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 99-B.8.42 FORM OF FIRST AMENDMENT TO PARTICIPATION AGREEMENT Among ING INVESTORS TRUST and DIRECTED SERVICES, INC. THIS FIRST AMENDMENT (the First Amendment) is made and entered into as of the day of January, 2006, by and among ING LIFE INSURANCE AND ANNUITY COMPANY, a Connecticut life insurance company (the "Company") on its own behalf and on behalf of each segregated asset accounts of the Company (each an Account) set forth on Schedule A of the Agreement (defined below), ING INVESTORS TRUST (the Trust), and DIRECTED SERVICES, INC (the "Distributor"). Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Agreement (defined below). RECITALS WHEREAS , the Company, the Trust and the Distributor are parties to a Participation Agreement entered into as of April 30, 2003, (the "Agreement"), and WHEREAS , the Company, the Trust and the Distributor now desire to modify the Agreement to (i) add an additional separate account to the Agreement; and (ii) to revise the list of authorized portfolios referenced in Schedule B. NOW THEREFORE , in consideration of the premises and the mutual covenants and promises expressed herein, the parties agree as follows: 1. Schedule A of the Agreement is hereby deleted and replaced with Schedule A attached hereto; effective as of January 3, 2006; 2. Schedule B of the Agreement is hereby deleted and replaced with Schedule B attached hereto; effective as of January 3, 2006; and 3. this First Amendment may be executed in two or more counterparts, which together shall constitute one instrument. IN WITNESS WHEREOF , the parties have executed this First Amendment as of the date first above written. ING LIFE INSURANCE ING INVESTORS TRUST AND ANNUITY COMPANY By: By: Name: Name: Title: Title: DIRECTED SERVICES, INC. By: Name: Title: SCHEDULE A SEPARATE ACCOUNTS Variable Annuity Account B of ING Life Insurance and Annuity Company Variable Annuity Account C of ING Life Insurance and Annuity Company Variable Annuity Account D of ING Life Insurance and Annuity Company Variable Annuity Account F of ING Life Insurance and Annuity Company Variable Annuity Account I of ING Life Insurance and Annuity Company Variable Life Account B of ING Life Insurance and Annuity Company Variable Life Account C of ING Life Insurance and Annuity Company SCHEDULE B ING INVESTORS TRUST AUTHORIZED PORTFOLIOS: ING AIM Mid Cap Growth Portfolio ING Alliance Mid Cap Growth Portfolio ING Capital Guardian Managed Global Portfolio ING Capital Guardian Small/Mid Cap Portfolio ING Capital Guardian U.S. Equities Portfolio ING Eagle Asset Capital Appreciation Portfolio ING Evergreen Health Sciences Portfolio ING Evergreen Omega Portfolio ING FMR(SM) Diversified Mid Cap Portfolio ING FMR(SM) Earnings Growth Portfolio ING FMR(SM) Small Cap Equity Portfolio ING Global Real Estate Portfolio ING Global Resources Portfolio ING Goldman Sachs Tollkeeper (SM) Portfolio ING International Portfolio ING Janus Contrarian Portfolio ING JPMorgan Emerging Markets Equity ING JPMorgan Small Cap Equity Portfolio ING JPMorgan Value Opportunities Portfolio ING Julius Baer Foreign Portfolio ING Legg Mason Value Portfolio ING LifeStyle Aggressive Growth Portfolio ING LifeStyle Growth Portfolio ING LifeStyle Moderate Growth Portfolio ING LifeStyle Moderate Portfolio ING Limited Maturity Bond Portfolio ING Liquid Assets Portfolio ING MarketPro Portfolio ING MarketStyle Growth Portfolio ING MarketStyle Moderate Growth Portfolio ING MarketStyle Moderate Portfolio ING Marsico Growth Portfolio ING Marsico International Opportunities ING Mercury Large Cap Growth Portfolio ING Mercury Large Cap Value Portfolio ING MFS Mid Cap Growth Portfolio ING MFS Total Return Portfolio ING MFS Utilities Portfolio ING Oppenheimer Main Street Portfolio (R) ING PIMCO Core Bond Portfolio ING PIMCO High Yield Portfolio ING Pioneer Fund Portfolio ING Pioneer Mid Cap Value Portfolio ING Salomon Brothers All Cap Portfolio ING Salomon Brothers Investors Portfolio ING T. Rowe Price Capital Appreciation Portfolio ING T. Rowe Price Equity Income Portfolio ING UBS U.S. Allocation Portfolio ING Van Kampen Equity Growth Portfolio ING Van Kampen Global Franchise Portfolio ING Van Kampen Growth and Income Portfolio ING Van Kampen Real Estate Portfolio ING VP Index Plus International Equity Portfolio ING Wells Fargo Mid Cap Disciplined Portfolio ING Wells Fargo Small Cap Disciplined Portfolio
